UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1140


In re: ROGER CHARLES DAY, JR.,

                    Petitioner.



               On Petition for Writ of Mandamus. (3:07-cr-00154-JAG-3)


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Roger Charles Day, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger Charles Day, Jr., petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). He seeks an order from this court directing the district court to act. Our

review of the district court’s docket reveals that the district court denied the motion on

January 27, 2021. Accordingly, because the district court has recently decided Roger’s

motion, we deny the mandamus petition as moot. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2